Citation Nr: 0806311	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-03 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.  

5.  Entitlement to a compensable rating prior to November 22, 
2004, a rating in excess of 10 percent from November 22, 
2004, and in excess of 20 percent from November 17, 2006, for 
degenerative disc disease (DDD) of the lumbar spine.

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of bilateral hip from February 19, 
2002, to November 22, 2004.

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the right hip from November 22, 
2004.

8.  Entitlement to an initial compensable rating from 
November 22, 2004, and for an initial rating in excess of 10 
percent from November 17, 2006, for degenerative changes of 
the left hip.  

9.  Entitlement to a compensable rating for bursitis of the 
left elbow, post operative.

10.  Entitlement to a compensable rating for actinic 
keratoses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran retired from military service in September 1987 
with more than 29 years of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted entitlement to service 
connection for degenerative changes of the bilateral hip 
evaluated as 10 percent effective February 19, 2002; denied 
service connection for tinnitus, lung condition and bilateral 
ankle condition; and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for sinusitis.  The RO also continued 
noncompensable evaluations for spondylosis of the lumbar 
spine with history of low back strain; bursitis of the left 
elbow, post operative; and actinic keratoses.   

During the pending appeal, the RO has assigned increased 
ratings for the veteran's DDD of the lumbar spine and for his 
bilateral hip disorder.  However, the issue of an increased 
evaluation remains in appellate status because the Court has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  

In a November 2005 letter to his U. S. Senator which was 
forwarded to a VA RO, the veteran discussed problems he felt 
were clear and unmistakable errors.  As this is a possible 
informal claim for clear and unmistakable error, it is 
referred to the RO for appropriate development.  

The issue of entitlement to service connection for a 
bilateral ankle disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a written statement received in April 2007, the 
veteran withdrew his appeal as to the issues of entitlement 
to a compensable rating for bursitis of his left elbow and 
for actinic keratoses.

2.  The competent and probative medical evidence of record 
does not show a current diagnosis of any lung disability.    

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's tinnitus 
either had its onset in service or preexisted service and was 
permanently worsened therein.  

4.  In an unappealed December 1996 rating decision, the RO 
denied entitlement to service connection for sinusitis.

5.  Evidence received since the December 1996 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for sinusitis, 
is cumulative and redundant, and by itself or in connection 
with the evidence previously of record, does not raise a 
reasonable possibility of substantiating the claim. 

6.  For the period prior to November 22, 2004, the evidence 
pertaining to the lumbar spine does not show painful motion 
of the lumbar spine, swelling, muscle spasm, or slight 
limitation of motion and a diagnosis of DDD is not shown.  
The medical evidence does not show forward flexion of the 
thoracolumbar spine to greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  

7.  For the period from November 22, 2004, to November 17, 
2006, the evidence pertaining to the lumbar spine does not 
show forward flexion of the thoracolumbar spine to greater 
than 30 degrees but not greater than 60 degrees; or combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  
Moderate intervertebral disc syndrome with recurring attacks 
is not shown.  Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months is not shown.  Separate neurological 
abnormalities are not shown.  

8.  For the period from November 17, 2006, the evidence 
pertaining to the lumbar spine does not show severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, severe limitation of motion, ankylosis 
of the lumbar spine, separate compensable neurological 
manifestations, limitation of the thoracolumbar spine in 
forward flexion to 30 degrees or less, favorable ankylosis of 
the entire thoracolumbar spine, nor was the veteran shown to 
have incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months. 

9.  For the period from February 19, 2002, to November 22, 
2004, the evidence pertaining to the hips does not show 
painful motion of both hips, nor did it show limitation of 
motion of both hips in flexion to 45 degrees or limitation of 
motion of both hips in extension to 5 degrees.  Occasional 
incapacitating exacerbations of the bilateral hip disorder 
are not shown.

10.  For the period from November 22, 2004, the evidence 
pertaining to the right hip does not show flexion of the hip 
is limited to 30 degrees, or abduction of the hip limited 
with motion lost beyond 10 degrees. 

11.  For the period from November 22, 2004, the evidence 
pertaining to the left hip does not show painful motion of 
the left hip, limitation of flexion of the hip to 45 degrees, 
limitation of extension to 5 degrees, limitation of adduction 
of the hip with inability to cross legs, limitation of 
rotation of the hip with the inability to toe-out more than 
15 degrees, or abduction of the hip limited with motion lost 
beyond 10 degrees.    

12.  For the period from November 17, 2006, the evidence 
pertaining to the left hip does not show limitation of 
flexion of the left thigh to 30 degrees or limitation of 
abduction with motion lost beyond 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran on the issues of entitlement to a compensable 
rating for bursitis of his left elbow and for actinic 
keratoses have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Entitlement to service connection for a lung disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for sinusitis has not been 
received, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (2007).

5.  The criteria for a compensable disability rating prior to 
November 22, 2004, a rating in excess of 10 percent from 
November 22, 2004, and a rating in excess of 20 percent from 
November 17, 2006, for DDD of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5003, DC 5010; DC 5293 (as in effect 
prior to Sept. 23, 2002); DC 5293 (as in effect from 
September 23, 2002, to September 25, 2003); DC 5295 (as in 
effect prior to September 26, 2003); 68 Fed. Reg. 51,454, et. 
seq. (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (as in effect from September 
26, 2003)).

6.  The criteria for an initial rating in excess of 10 
percent for the veteran's bilateral hip disorder have not 
been met for the period from February 19, 2002 to November 
22, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5251, 5252, 
5253 (2007).

7.  The criteria for an initial rating in excess of 10 
percent for the veteran's right hip disability have not been 
met for the period since November 22, 2004.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DCs 5003, 5252, 5253 (2007).

8.  The criteria for an initial compensable rating from 
November 22, 2004 to November 17, 2006 and a rating in excess 
of 10 percent for the veteran's left hip disability for the 
period since November 17, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, DCs 5003, 5251, 5252, 5253 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002, May 2002, 
June 2005, and December 2006; a rating decision in December 
2002; a statement of the case in February 2003; and a 
supplemental statement of the case in October 2004, February 
2005, and June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in January 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  An examination for a lung disorder 
is not needed as, discussed below, there is no competent 
evidence of a current chronic lung disorder.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


Withdrawn claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  
Appeal withdrawals must be in writing, except for appeals 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2007).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2007).  In a written 
statement received in April 2007, the veteran withdrew his 
appeal as to the issues of entitlement to a compensable 
rating for bursitis of his left elbow and for actinic 
keratoses.  There remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the issues 
of entitlement to a compensable rating for bursitis of his 
left elbow and for actinic keratoses, and they are hereby 
dismissed.



Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Tinnitus

The veteran seeks entitlement to service connection for 
tinnitus due to exposure to acoustic trauma in service during 
aircraft flight hours.  In his February 2002 claim, the 
veteran claimed that he had intermittent bilateral tinnitus.  

His service medical records are negative for complaints, 
findings or diagnosis of tinnitus.  At the veteran's 
separation examination in April 1987, he denied having or 
having had any ear trouble.  On examination no disease or 
defects of his ears were shown.  Therefore, incurrence of 
tinnitus in service is not factually shown.

VA outpatient treatment records for the period from January 
1997 through September 2003 were negative for any mention of 
tinnitus.  At a VA Compensation and Pension (C&P) audiology 
examination in February 2004 the veteran stated that he had 
experienced intermittent bilateral tinnitus.  He was unsure 
when the tinnitus began and uncertain of the etiology.  

At a VA C&P audiology examination in December 2004, the 
examiner referred to the examination in February 2004 and 
noted that no prior claim of tinnitus was found in the 
veteran's medical file.  The veteran reported that he first 
noticed his tinnitus approximately one to two years earlier.  
The examiner opined that based on the veteran's objective 
report, his medical records and the audiological evaluation, 
his tinnitus was not at least as likely as not caused by or 
aggravated by noise exposure during his military service.  

The veteran submitted a report of a May 2005 evaluation from 
a private medical doctor of otolaryngology.  The impression 
was that the veteran's tinnitus was related to noise exposure 
and that he had a lot of exposure to aircraft noise in 
service.  The examiner opined that the veteran's tinnitus was 
mostly likely related to the military noise.  The veteran 
claims that the opinion was based on the veteran's showing 
the private medical doctor factual evidence of his 
participation in aerial flight in service. 

At a VA C&P audiological examination in October 2006 the 
veteran related his history of exposure to acoustic trauma 
from aircraft engine noise in service, denied occupational 
noise exposure, and reported having worn hearing protection 
while shooting a rifle but not a shot gun.  He had been 
complaint in wearing hearing protection while operating small 
machinery.  He reported onset of continuous left ear tinnitus 
since 2001-2002 and periodically had noted tinnitus in his 
right ear.  The examiner opined that tinnitus was less likely 
as not (less than 50/50 probability) caused by or a result of 
noise exposure while in the military.  The examiner noted 
that tinnitus was a subjective complaint and could not be 
tested objectively.  The veteran had reported onset of left 
continuous tinnitus and periodic right tinnitus since 2001-
2002.  It was less likely as not that his left continuous 
tinnitus and right periodic tinnitus was from noise exposure 
while in the military since it was reported 14 to 15 years 
after discharge from the military.  

A few days later in October 2006 the veteran had a private 
audiologic evaluation at which he reported having significant 
tinnitus in the left ear.  He related having approximately 10 
years of noise exposure in the military which ended in 1982 
prior to his retirement in 1987.  Since that time, he 
reported occasional recreational noise exposure for which he 
had worn hearing protection at times.  An opinion was not 
provided for the etiology of tinnitus.  

After a review of all the evidence of record, the Board finds 
that entitlement to service connection for tinnitus has not 
been established.  

The veteran is competent to report that he was exposed to 
noise in service and we have accepted the veteran's history 
of exposure to acoustic trauma in service. 

The veteran places onset of tinnitus approximately 14 years 
after separation from service.  In view of the lengthy period 
after separation from service, this lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also acknowledges the veteran's statements to the 
effect that his tinnitus is causally related to active 
service.  The veteran is certainly competent, as a layperson, 
to provide evidence as to symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The Board recognizes 
that the veteran has had some medical training as in service 
he served as a medic or medical technician, however, there is 
no evidence that he has specialized training in diagnosing 
conditions or regarding hearing disabilities.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
statements of the veteran are not competent medical evidence 
as to a nexus between the veteran's current tinnitus and his 
service.  

A private medical record includes an opinion that the 
veteran's tinnitus was most likely related to noise in 
service.  There is, however, no indication that the claims 
file or other medical records relating to tinnitus were 
reviewed.  The statement is apparently based on a history 
provided by the veteran and the service documents showing 
aerial flight in service.  The probative value of this 
medical statement is greatly reduced by the fact that it is 
not shown to have been based upon a review of the claims file 
or other detailed medical history.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Accordingly, the Board finds that this opinion 
is not competent medical evidence of a nexus between the 
veteran's current tinnitus and active service.

The Board finds that the December 2004 and October 2006 VA 
medical reports and opinions are of greater probative value, 
in light of the VA examiners having reviewed the entire 
claims folder, to include service medical records and post-
service treatment records, the history provided by the 
veteran, and an audiological evaluation.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (the opinion of a physician that 
is based on a review of the entire record is of greater 
probative value than an opinion based solely upon the 
veteran's reported history).  It appears that their opinions 
were based upon review of the claims file and the application 
of sound medical judgment.  Moreover, the October 2006 VA 
examiner fully discussed the evidence and provided a 
rationale for his opinion.  The October 2006 VA examiner 
opined that the veteran's current tinnitus was not the result 
of noise exposure during military service since it was 
reported 14 to 15 years after discharge from the military.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
tinnitus; the benefit-of-the-doubt rule does not apply; and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lung disorder

In his February 2002 claim, the veteran claimed a lung 
disorder resulting in diminished lung capacity.  A pulmonary 
function test in April 1987 showed diminished lung capacity.  
He claims that post-service x-ray evidence in December 1987 
showed granulomas disease of the right upper lobe.  

Service medical records show that a May 1976 x-ray showed a 
granuloma in the right upper lobe.  In November 1982 a healed 
granuloma was seen in the right upper lung field laterally.  
No active pulmonary nor pleural pathology was present.  At 
his retirement examination in April 1987 the veteran denied 
shortness of breath or a chronic cough.  The report of a 
December 1986 chest x-ray showed a calcified granuloma in the 
right upper hemithorax.  The impression was no significant 
abnormality.  The examiner noted on the April 1987 
examination report that the chest x-ray in December 1986 was 
normal.  The record indicates that pulmonary function tests 
(pre-bronchodilator) in April 1987 show diminished lung 
capacity.  On examination his lungs were clinically evaluated 
as normal.  

Post-service, a chest x-ray in December 1987 showed an old 
Ghon complex in the right upper lobe.  The chest was 
otherwise essentially normal.  

At a VA C&P examination in July 1996, his chest was clear to 
auscultation in all fields.  VA outpatient treatment records 
for the period of January 1997 through April 2005 show 
multiple findings that the veteran's lungs were clear.  

A private medical evaluation report dated in May 2005 noted 
that the veteran had symmetrical lung expansion, good breath 
sounds bilaterally and no wheezing.  

There is no competent evidence showing the veteran currently 
has a lung disorder.  The finding in December 1987 refers to 
an old granuloma which as shown in the service medical 
records the veteran had a granuloma in the right upper lobe 
in service which healed.  Although there is some indication 
that April 1987 pulmonary function tests (pre-bronchodilator) 
show diminished lung capacity, a diagnosis of a respiratory 
condition is not shown.  

The medical evidence of record since December 1987 shows no 
complaints or diagnosis of a chronic respiratory condition.  
As the evidence fails to establish the veteran currently has 
a chronic lung disorder, a critical element necessary to 
establish service connection for such disorder is lacking.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 2002).  There is no competent medical evidence of a 
current diagnosis of a chronic lung disorder.  In the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
claim on appeal must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


Sinusitis

The veteran also seeks entitlement to service connection for 
sinusitis.  This issue was previously denied by the RO in a 
December 1996 rating decision.  The veteran was notified of 
the decision and his appeal rights; however, he did not 
initiate an appeal.  Thus, the decision became final.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Additional evidence has been added to the record in 
conjunction with the veteran's attempt to reopen his claim.  
The Board has reviewed the evidence submitted subsequent to 
the December 1996 decision, the last final decision, in the 
context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under the provisions of 38 
C.F.R. § 3.156(a), evidence is considered new if it was not 
previously submitted to agency decisionmakers.  Struck v. 
Brown, 9 Vet. App. 145 (1996); Blackburn v. Brown, 8 Vet. 
App. 97 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  
Material evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

The Board initially notes that the veteran did not include a 
claim for sinusitis in his original claim for compensation 
benefits for multiple disorders received in October 1987.  

In May 1996, the veteran submitted an informal claim for 
service connection for sinusitis for which he had received 
treatment in service on several occasions.  Evidence 
considered at the time of the December 1996 rating decision 
included service medical records, a report of a July 1996 VA 
examination, and VA outpatient treatment records for a period 
from August 1990 through May 1996.

Service medical records show that the veteran was treated on 
several occasions in service for nasal congestion and 
sinusitis.  On multiple examinations during the veteran's 
more than 29 years of active service, his sinuses were 
clinically evaluated as normal.  At an April 1976 examination 
a history of sinusitis was reported.  The medical examiner 
commented that it had been adequately treated with no 
recurrence, no complications, and no sequelae.  At the 
veteran's retirement examination in April 1987, he did not 
report a history of sinusitis.  It was noted that his sinuses 
transilluminate well and the clinical evaluation was normal 
for sinuses.  

VA outpatient treatment records for a period from August 1990 
through May 1996 showed that the veteran was treated in May 
1995 for allergies and sinus congestion.

At a VA Compensation and Pension (C&P) examination in July 
1996, the veteran provided a past medical history of seasonal 
allergies that started in the 1960's.  On examination his 
sinuses were within normal limits.  The diagnosis was history 
of seasonal allergy with sinus congestion.

The RO denied entitlement to service connection for sinusitis 
in a December 1996 rating decision as no chronic sinus 
condition was shown in the service medical records or any 
other evidence reviewed.  The appellant did not appeal this 
decision and therefore it is a final decision.  38 C.F.R. §§ 
20.302, 20.1103. 

The Board has reviewed the evidence submitted since the 
December 1996 rating decision and finds that that the 
additional evidence is not new and material.  The evidence 
does not tend to show a chronic sinus condition attributable 
to service.

With his claim received in February 2002, the veteran claimed 
that the sinus condition had continued since service, and due 
to the continuity of symptomatology, requested that the claim 
be reopened.  This statement is repetitive of his earlier 
claim which, in essence, claimed that he had a chronic sinus 
condition which was not found in the last final rating 
decision.  Thus, it is redundant and not new and material 
evidence.

VA outpatient treatment records for the period from January 
1997 to April 2005 show that in October 2001 the veteran was 
treated for a sinus infection of approximately 5 days 
duration.  The diagnosis was sinusitis.  In April 2002, 
August 2002 and March 2003 he was assessed with sinus 
congestion.  This medical evidence does not establish a 
chronic condition of sinusitis due to or related to his 
military service.  This evidence, to the extent it addresses 
the veteran's sinus condition, does so in the context of 
current evaluation and treatment.  As such, it does not 
contain any evidence demonstrating service incurrence or 
aggravation of any chronic sinus disorder and thus, does not 
raise a reasonable possibility of substantiating the 
veteran's claim.

Consequently, the Board concludes that the evidence received 
since the December 1996 RO decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a) and provides no basis 
to reopen the veteran's claim of service connection for 
sinusitis.  

Lumbar spine disorder

In a January 1988 rating decision, the RO granted entitlement 
to service connection for spondylosis of the lumbar spine 
with history of low back strain evaluated as noncompensable 
under DCs 5010-5295 from October 1987.  The decision was 
based on findings of a VA examination in November 1988, at 
which the veteran reported having some low back pain 
intermittently since 1978 or 1979 with no history of 
preceding injury.  On examination there was no tenderness 
over the spine and no limitation of motion of the spine.  X-
rays revealed spondylosis involving the lumbar vertebrae, the 
vertebral disc spaces were well maintained and the visualized 
bony structures were intact.  The veteran appealed the 
evaluation and in a May 1989 decision the Board determined 
that a compensable evaluation was not warranted.  

In February 2002, the veteran sought an increased rating for 
his lumbar spine disorder.  In a December 2002 rating 
decision the RO continued the noncompensable evaluation.  The 
veteran appealed and during the appeal, the RO assigned a 10 
percent evaluation for degenerative disc disease (DDD) of the 
lumbar spine effective November 22, 2004, the date of the 
private medical report showing a factual worsening of his 
condition; and subsequently, assigned a 20 percent evaluation 
for DDD of the lumbar spine effective November 17, 2006, the 
date of a VA examination.  Thus, during the period on appeal, 
the veteran is in receipt of staged ratings for his service-
connected DDD of the lumbar spine.  Hart v. Mansfield, 21 
Vet. App. 505 (2007) (where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary).  The veteran asserts that he is entitled to a 
higher rating for each period.

At a VA C&P examination in March 2002, the veteran reported a 
history of his back problems.  He had back discomfort off and 
on and had sought medical treatment once or twice.  He had 
never lost work due to his back problems.  He denied having 
any back surgeries, having been hospitalized for his back, or 
the use of back braces or canes.  He related having back 
discomfort with prolonged standing or sitting.  His last 
office visit for his back was years earlier.  He denied any 
radicular or referred pain or decrease in range of motion.  
He denied any problems affecting his activities of daily 
living or daily work.  He denied his back problem being in 
any way disabling. 

On examination his gait and posture were normal.  Clinical 
findings were that he had full active/passive range of motion 
of the lumbar spine without pain.  There was no palpable 
tenderness in the lumbar area, no spasms, no muscle atrophy 
and muscle strength of the back was normal.  There were no 
deformities.  The impression was spondylosis of the lumbar 
spine.  X-rays revealed grade I spondylolisthesis of the L5 
on S1 and degenerative changes of the L4-5-S1. 

Private medical records received December 9, 2004, show the 
report of a November 22, 2004 examination.  Clinical findings 
were a 25 percent loss of motion of the lumbosacral spine in 
flexion, extension and rotation.  Straight leg raising tests 
were negative.  X-ray examination showed mild degenerative 
disc disease of the lumbosacral spine.  A MRI two days later 
revealed mild degenerative disc disease from L2-3 through L5-
S1 without herniation, stenosis, or neural impingement.  A 
medical report dated in December 2004 showed that the veteran 
continued to have pain and stiffness in the back.  

At a VA C&P examination of the lumbar spine in November 2006 
he reported more low back pain.  At work his back did not 
really bother him a lot.  With prolonged standing his lower 
back ached and he had a burning sensation with tingling to 
the left thigh.  He reported intermittent low back pain more 
so on the right side and worsening symptoms of soreness and 
stiffness.  The veteran denied any incapacitating episodes or 
visits to an emergency room due to his lower back within the 
past 12 months.  He reported having had one severe flare-up 
of his back which had been approximately 15 years earlier.  
He used no devices or aids for walking.  There was no spasm, 
atrophy, guarding, or weakness.  There was pain with motion 
of both sides and tenderness on the right side.  These 
symptoms were not severe enough to be responsible for an 
abnormal gait or abnormal spinal contour.  His gait was 
normal.  There was no thoracolumbar spine ankylosis.  
Clinical findings were active range of motion for flexion was 
0 to 60 degrees, extension, was 0 to 20 degrees, bilateral 
lateral flexion was 0 to 25 degrees, and bilateral lateral 
rotation was 0 to 25 degrees.  For lateral flexion and 
lateral rotation there was no pain on motion or after 
repetitive use and no additional loss of motion on repetitive 
use of the joint.  For flexion and extension there was pain 
on active motion and after repetitive use and no additional 
loss of motion on repetitive use of the joint.  His sensory 
examination of the lower extremities was normal.  

The diagnosis was lumbar spine degenerative disc disease.  
There were no significant effects on his usual occupation.  
There were mild to moderate effects on some of his usual 
daily activities.  

During the pendency of the veteran's appeal, the rating 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The amendment was effective on September 23, 2002.  
The following year changes were made to that portion of the 
Rating Schedule that addresses rating of the spine.  The 
rating criteria for rating disabilities of the spine were 
revised by establishing a general rating formula that applies 
to all diseases and injuries of the spine under amended 
regulations effective September 26, 2003.  68 Fed. Reg. 
51,456 (Aug. 27, 2003).  The amendment made editorial 
changes, not representing any substantive change, to the 
rating criteria for intervertebral disc syndrome to make them 
compatible with the new general rating formula.  Under the 
amended regulations effective September 26, 2003, a new 
diagnostic code number, 5243, was assigned for intervertebral 
disc syndrome.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The regulations provide that, for the purpose of rating 
disability from arthritis, the cervical vertebrae; the dorsal 
vertebrae; and the lumbar vertebrae are considered groups of 
minor joints which are ratable on a parity with major joints.  
The lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.  
Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2007).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003 (2007).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

After reviewing the entire medical record, the Board finds 
that a higher disability for each period of the staged rating 
is not warranted.  

The veteran had been assigned a noncompensable rating under 
DCs 5010-5295 for evaluation of lumbosacral strain 
spondylosis of the lumbar spine with history of low back 
strain under the spine regulations prior to amendment.  The 
veteran's claim for an increased rating of his low back 
disorder was received prior to the effective date of the 
amended regulations for evaluation of intervertebral disc 
disease and for evaluation of disorders of the spine. 

For the period prior to November 22, 2004

Although degenerative changes of the lumbar spine were shown 
by x-ray on examination in March 2002, limitation of motion 
was not shown, thus a 10 percent evaluation under DC 5010 
evaluated as DC 5003 is not warranted.  As provided in the 
prior version of Diagnostic Code 5295, a 10 percent 
evaluation under DC 5295 is not warranted as characteristic 
pain on motion is not shown.  At the March 2002 examination, 
the veteran had full active/passive range of motion of the 
lumbar spine without pain.  38 C.F.R. § 4.71a, DC 5292 (prior 
to Sept. 26, 2003).  Thus, a 10 percent evaluation under DC 
5003 or the prior version of DC 5295 is not warranted.

Consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
evidence of record does not show the manifestations required 
for a 10 percent evaluation for slight limitation of motion 
of the lumbar spine under DC 5292 (prior to Sept. 26, 2003).  
In addition, the evidence of record does not show a diagnosis 
of intervertebral disc syndrome; thus DC 5293 is not for 
application.  38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 23, 
2002).  There is no evidence that the veteran's lumbar spine 
or entire spine is ankylosed.  Therefore, DC 5286 (as in 
effect prior to September 26, 2003) is not for application.

Consideration has also been given to whether a higher 
evaluation is warranted under the revised regulations for 
intervertebral disc syndrome during this time period.  
However, the evidence of record does not show a diagnosis of 
intervertebral disc syndrome; thus DC 5293 or DC 5243 is not 
for application.  38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 
26, 2003); DC 5243 (from Sept. 26, 2003).

The Board now considers the veteran's service-connected 
lumbar spine disability under the schedule for rating spine 
disabilities as amended effective September 26, 2003.  Under 
the revised regulations, the general rating formula notes 
that the ratings are for disabilities of the spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected.  
Accordingly, functional loss due to pain is not required.  
Also under the revised regulations, the General Rating 
Formula for Diseases and Injuries of the Spine applies to DC 
5237 for lumbosacral strain, DC 5242 for degenerative 
arthritis of the spine, and DC 5243 for intervertebral disc 
syndrome unless DC 5243 is evaluated under the Formula for 
Rating Invertebral Disc Syndrome Based on Incapacitating 
Episodes.  As for whether the veteran would be entitled to a 
compensable rating under the amended schedule, the medical 
evidence does not show that the veteran's lumbar spine 
disability is primarily productive of forward flexion of the 
thoracolumbar spine to greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  38 C.F.R. § 4.71a, DCs 5235-5243.  At the March 
2002 VA examination the veteran had full range of motion of 
the lumbar spine without pain.  There was no palpable 
tenderness in the lumbar area, no spasms and no deformities.  
His gait was normal.  

Thus, the veteran's lumbar spine disability does not more 
nearly approximate the criteria associated with a 10 percent 
rating under the amended schedule for rating spine 
disabilities.

Furthermore, the veteran is not entitled to an evaluation 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes as intervertebral disc 
syndrome is not shown.

For the period from November 22, 2004, to November 17, 2006

The veteran is in receipt of a 10 percent evaluation under DC 
5243 for evaluation of intervertebral disc syndrome under the 
revised regulations for this period.  

As for whether the veteran would be entitled to a 20 percent 
rating under the amended schedule, the medical evidence does 
not show that the veteran's lumbar spine disability is 
primarily productive of forward flexion of the thoracolumbar 
spine to greater than 30 degrees but not greater than 60 
degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a, DCs 5235-5243.  
The clinical findings of a November 2004 private medical 
examination show a 25 percent loss of motion of the 
lumbosacral spine in flexion, extension and rotation.  This 
results in 67 degrees of flexion, 22 degrees of extension and 
22 degrees of lateral rotation for each side.  Thus loss of 
motion of forward flexion does not warrant a 20 percent 
evaluation.  Although the percent of loss of lateral flexion 
is not shown, the combined range of motion for only flexion, 
extension and rotation is 153 degrees which does not warrant 
a 20 percent evaluation.  Incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months is not shown.  Separate 
neurological abnormalities are not shown.  

Consideration has also been given to evaluation of 
intervertebral disc disease under the old regulations which 
requires moderate intervertebral disc syndrome with recurring 
attacks to warrant a 20 percent evaluation.  However the 
medical evidence of record does not show moderate 
intervertebral disc syndrome with recurring attacks.  The 
report of the November 22, 2004 private medical examination 
noted that an x-ray examination showed mild degenerative disc 
disease of the lumbosacral spine.  Thus, a 20 percent 
evaluation is not warranted for DDD under the prior 
regulations.  38 C.F.R. § 4.71a, DC 5293 (prior to September 
23, 2002).  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months to warrant a 20 percent evaluation is not 
shown.  38 C.F.R. § 4.71a, DC 5293 (effective September 23, 
2002).  

Consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
evidence of record does not show the manifestations required 
for a 20 percent evaluation for moderate limitation of motion 
of the lumbar spine under DC 5292 (prior to Sept. 26, 2003).  
The evidence of record does not show muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position to warrant a 20 percent evaluation under DC 
5295 (prior to Sept. 26, 2003).  There is no evidence that 
the veteran's lumbar spine or entire spine is ankylosed.  
Therefore, DCs 5286, 5289 (as in effect prior to September 
26, 2003) are not for application.

For the period from November 17, 2006   

The veteran is in receipt of a 20 percent evaluation under DC 
5243 for evaluation of intervertebral disc syndrome under the 
revised regulations for this period.  

As for whether the veteran would be entitled to a 40 percent 
rating under the amended schedule, the medical evidence does 
not show that the veteran's lumbar spine disability is 
primarily productive of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-
5243.  

At a VA examination in November 2006, flexion of his 
thoracolumbar spine was to 60 degrees with no additional loss 
of motion on repetitive use of the joint.  Thus a 40 percent 
evaluation is not warranted under the general rating formula.  

The general rating formula also provides that any associated 
objective neurologic abnormalities are to be evaluated 
separately, under an appropriate diagnostic code.  At the 
November 2006 examination, however, no objective neurological 
manifestations were shown.  

Under DC 5293 effective September 23, 2002, and the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 40 percent evaluation is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  At the November 2006 examination, the veteran denied 
having had incapacitating episodes during the past 12 months, 
thus a 40 percent evaluation based on incapacitating episodes 
is not warranted.  

Consideration has also been given to evaluation of 
intervertebral disc disease under the old regulations which 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief to warrant a 40 percent 
evaluation.  This is not shown by the medical evidence of 
record.  As noted above, at the November 2006 examination the 
veteran has denied having had incapacitating episodes during 
the past 12 months.  He also denied visits to an emergency 
room for his low back within the past 12 months.  He reported 
having had one severe flare-up of his back approximately 15 
years earlier.  His gait was normal and there was no spasm, 
guarding or weakness.  Thus, a 40 percent evaluation is not 
warranted for DDD under the prior regulations.  38 C.F.R. 
§ 4.71a, DC 5293 (prior to September 23, 2002).

Consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
evidence of record does not show the manifestations required 
for a 40 percent evaluation for severe limitation of motion 
of the lumbar spine under DC 5292 (prior to Sept. 26, 2003).  
The evidence of record does not show severe lumbosacral 
strain with listing of whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion to warrant a 40 percent evaluation under DC 
5295 (prior to Sept. 26, 2003).  There is no evidence that 
the veteran's lumbar spine or entire spine is ankylosed.  
Therefore, DCs 5286, 5289 (as in effect prior to September 
26, 2003) are not for application.

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  In any future claims and adjudications, 
the RO will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

In sum, the preponderance of the evidence is against an 
increased rating for any of the staged ratings presently 
assigned and for additional staged ratings.  The 
manifestations exhibited by the veteran as presented in the 
evidence submitted in support of his request are 
appropriately evaluated with the current staged ratings.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The preponderance of the evidence is against the 
assignment of a compensable disability rating prior to 
November 22, 2004, a rating in excess of 10 percent from 
November 22, 2004, and in excess of 20 percent from November 
17, 2006, for DDD of the lumbar spine under either the old or 
new criteria.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- 
the-doubt" rule does not apply, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Degenerative changes of bilateral hip disorder

The veteran disagreed with the initial noncompensable 
evaluation assigned when service connection for the bilateral 
hip was granted in a December 2002 rating decision.  The 
Board notes that this is an initial rating case, and the RO 
has assigned "staged ratings" for the condition over the 
period of time since service connection became effective in 
December 2002.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The veteran asserts that he is entitled to a higher rating 
for each period.

In a rating decision in December 2002, the RO granted 
entitlement to service connection for bilateral hip 
degenerative changes because the condition was shown in the 
veteran's service medical records by an x-ray performed in 
April 1987 as well as at a VA examination conducted in March 
2002.  The RO assigned a 10 percent evaluation based on x-ray 
involvement of 2 major joints under DC 5003 for evaluation of 
degenerative arthritis.  

At a VA examination in March 2002, the veteran stated he had 
never been seen or evaluated for any hip problems.  He denied 
any injuries to his hips.  He complained of his hips being 
sore when he walked and ached sometimes even at rest.  He did 
not take any medications for any hip problems and did not use 
a cane for walking.  It did not affect his activities of 
daily living or his work.  His gait and posture were normal.  
He had full abduction, adduction, flexion, and extension of 
both hips without pain.  

VA outpatient treatment records show that in September 2003 
he had complaints of left hip pain for which he took over the 
counter medication.

A private medical report of a November 22, 2004 evaluation 
noted that the right hip showed pain on motion.  An x-ray 
showed osteoarthritis of the right hip.  

Based on this medical evidence in a February 2005 medical 
decision the RO assigned a separate evaluation of 10 percent 
for degenerative changes of the right hip and a separate 
evaluation of zero percent for degenerative changes of the 
left hip.  Because the veteran showed painful motion of the 
right hip, a 10 percent evaluation was assigned under DCs 
5003-5252.  

At a VA C&P examination on November 17, 2006, the veteran 
reported soreness and pain in both hips.  The condition was 
being managed with medication only.  His hip ache when 
present was mild-moderate but he could still function at this 
level.  His hips usually ached when he was going to bed or at 
the end of day.  At times his hip pain was not worth 
mentioning.  He did not use assistive aids for walking.  He 
was able to stand up to one hour before his hips gave him a 
problem.  He was able to walk more than 1/4 mile but less than 
one mile but he felt that his feet and ankles would be the 
problem before his hip condition.  He had pain, stiffness, 
and weakness of both hips.  He had tenderness of the right 
hip.  His gait was normal.  Flexion of his right hip was 0 to 
75 degrees with pain beginning at 75 degrees.  He could cross 
his legs and could toe out greater than 15 degrees.  He had 
passive range of motion from 0 to 100 degrees with pain at 
100 degrees.  There was no additional limitation of motion on 
repetitive use.  Abduction on active and passive range of 
motion was 0 to 30 degrees with pain at 30 degrees.  There 
was no additional limitation of motion on repetitive use.  
Adduction on active and passive range of motion was 0 to 20 
degrees with pain at 20 degrees.  There was no additional 
limitation of motion on repetitive use.  Internal and 
external rotation on active and passive range of motion was 0 
to 40 degrees with pain at 40 degrees.  There was no 
additional limitation of motion on repetitive use.  

Clinical findings for the left hip showed the veteran could 
cross his legs and could toe out greater than 15 degrees.  
Flexion on active range of motion was 0 to 60 degrees with 
pain at 60 degrees.  Flexion on passive range of motion was 0 
to 95 degrees with pain beginning at 60 degrees and ending at 
95 degrees.  Abduction on active motion was 0 to 45 degrees 
with pain at 45 degrees.  Adduction active range of motion 
was 0 to 25 degrees with pain beginning at 25 degrees.  
Internal rotation active and passive range of motion was 0 to 
35 degrees with pain beginning at 35 degrees.  External 
rotation active and passive range of motion was 0 to 45 
degrees with pain beginning at 45 degrees.  There was no 
additional limitation of motion in any direction on 
repetitive use.

The veteran had tenderness and painful movement.  Supination 
for the left hip was 0 to 85 degrees.  No supination finding 
reported for the right hip.  X-rays revealed mild 
degenerative changes of both hips.  This had significant 
general occupation effect.  He had some discomfort at times 
but by the end of the day the ache was more uncomfortable.  
There was mild to moderate effect on some activities of daily 
living.  His son did his major chores.  

In a December 2006 rating decision the RO assigned a separate 
evaluation of ten percent for degenerative changes of the 
left hip.

After a review of the evidence, the Board does not find that 
an evaluation in excess of the currently assigned staged 
ratings is warranted.

February 19, 2002 to November 22, 2004  

The veteran's bilateral hip disability was first rated under 
DC 5003 which pertains to degenerative arthritis.  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
503.  In the absence of limitation of motion, x-ray evidence 
of arthritis involving two or more major joints or two or 
more minor joints will warrant a rating of 10 percent.  X-ray 
evidence of arthritis involving two or more major joint 
groups or two or more minor joints with occasional 
incapacitating exacerbations will warrant a 20 percent 
rating.  The hip is considered a major joint.  38 C.F.R. § 
4.45 (2007).

For February 19, 2002 to November 22, 2004, the Board finds 
that the veteran is not entitled to a rating in excess of 10 
percent under the diagnostic criteria pertaining to 
arthritis.  As limitation of motion was not shown, the 
veteran's bilateral hip disability was assigned a 10 percent 
disability rating for arthritis of the hips under DC 5003.  
The clinical findings at the March 2002 VA examination showed 
full abduction, adduction, flexion and extension of both hips 
without pain.  The evidence does not show that the veteran 
suffered occasional incapacitating exacerbations.  Thus, 
assignment of a 20 percent rating is not warranted.  

November 22, 2004 to the present for the right hip

In a February 2005 rating decision the RO assigned a separate 
evaluation of  10 percent for degenerative changes of the 
right hip based on evidence of painful motion of the right 
hip under DC 5003-5252.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  Diagnostic Code 5003 pertains to degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5252 
pertains to limitation of flexion of the thigh.  38 C.F.R. § 
4.71a, DC 5252.  

Impairment of the thigh with limitation of motion is rated 
under DC 5251 for limitation of extension; DC 5252 for 
limitation of flexion; and, DC 5253 for limitation of 
abduction or rotation.  38 C.F.R. § 4.71a, DCs 5251, 5252, 
5253 (2007).  Diagnostic Code 5251 addresses limitation of 
extension of the thigh.  When extension is limited to 5 
degrees, a 10 percent rating is applicable.  Diagnostic Code 
5252 addresses limitation of flexion of the thigh.  When 
flexion is limited to 10 degrees, a 40 percent rating is 
applicable.  When flexion is limited to 20 degrees, a 30 
percent rating is applicable.  When flexion is limited to 30 
degrees, a 20 percent rating is applicable.  When flexion is 
limited to 45 degrees, then a 10 percent rating is 
applicable.  Diagnostic Code 5253 addresses impairment of the 
thigh.  When there is limitation of abduction, and motion 
lost beyond 10 degrees, then a 10 percent rating is assigned.  
When there is limitation of adduction of cannot cross legs, 
then a 10 percent rating is assigned.  When there is 
limitation of rotation of the thigh, and the veteran cannot 
toe-out more than 15 degrees, then a 10 percent rating is 
assigned.  Normal range of motion for flexion of the hip is 
0-125 degrees, and normal range of motion for abduction of 
the hip is 0 - 45 degrees.  38 C.F.R. § 4.71, Plate II.

The private medical evidence of record showed painful motion 
of the right hip; however, the amount of loss of motion was 
not shown, although the private medical doctor provided 
percentages as to loss of motion for the neck and lumbosacral 
spine.  Thus limitation of motion to a compensable degree 
under the rating criteria for a hip is not shown, but there 
was satisfactory evidence of painful motion to warrant a 10 
percent evaluation under DC 5003.  

A higher evaluation of 20 percent is not warranted because 
the evidence does not show flexion of the hip is limited to 
30 degrees, or abduction of the hip limited with motion lost 
beyond 10 degrees.  On VA examination in November 2006 
flexion of his right hip was to 75 degrees with no additional 
limitation of motion on repetitive use.  Abduction was to 30 
degrees, thus limitation of abduction with motion lost beyond 
10 degrees is not shown to warrant a 20 percent evaluation 
under DC 5253 for impairment of the left thigh.  There is no 
indication that pain, due to disability of the right hip, has 
caused functional loss greater than that contemplated by the 
evaluation assigned; any additional functional impairment is 
not tantamount to, nor does it more nearly reflect, the 
criteria needed for the next higher disability rating.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
207-8 (1995).  

November 22, 2004 to November 17, 2006 for the left hip

In a February 2005 rating decision the RO assigned a separate 
evaluation of zero percent for degenerative changes of the 
left hip under DC 5003-5252.  The private medical evidence 
with findings related to the right hip was negative for 
findings pertaining to the left hip.  Although degenerative 
changes had been shown, the evidence did not show limitation 
of motion of the left hip.  A note to DC 5003 indicates that 
the 20 percent and 10 percent ratings based on x-ray findings 
will not be combined with ratings based on limitation of 
motion.  As the right hip had been afforded a separate 
evaluation under 5003-5252 based on limitation of motion, 
only the left hip remained and only one hip does not warrant 
a 10 percent rating under DC 5003 for x-ray findings of 
arthritis of only one major joint with no limitation of 
motion shown.  

In the absence of evidence in the November 2004 private 
medical report or VA medical records showing painful motion 
of the left hip, limitation of flexion of the hip to 45 
degrees, limitation of extension to 5 degrees, limitation of 
adduction of the hip with inability to cross legs, or 
limitation of rotation of the hip with the inability to toe-
out more than 15 degrees, or limitation of abduction with 
motion lost beyond 10 percent, a compensable evaluation for 
the left hip is not warranted.  

November 17, 2006 to the present for the left hip

Based on the clinical findings at a November 2006 VA 
examination, the RO assigned a 10 percent evaluation.  The 
evidence of record does not show limitation of flexion of the 
left thigh to 30 degrees to warrant a 20 percent evaluation 
under DC 5252.  On evaluation in November 2006 the flexion of 
the left hip on active range of motion was 0 to 60 degrees 
with no additional limitation of motion on repetitive use.  
Abduction on active range of motion was 0 to 45 degrees, thus 
limitation of abduction with motion lost beyond 10 degrees is 
not shown to warrant a 20 percent evaluation under DC 5253 
for impairment of the left thigh.  There is no indication 
that pain, due to disability of the left hip, has caused 
functional loss greater than that contemplated by the 
evaluation assigned; any additional functional impairment is 
not tantamount to, nor does it more nearly reflect, the 
criteria needed for the next higher disability rating.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  

In sum, the preponderance of the evidence is against an 
increased rating for any of the staged ratings presently 
assigned for the bilateral hip disorder and for additional 
staged ratings.  The manifestations exhibited by the veteran 
as presented in the evidence submitted in support of his 
request are appropriately evaluated with the current staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The preponderance of the evidence is against the assignment 
of an initial disability rating in excess of ten percent for 
the period from February 19, 2002 to November 22, 2004, for a 
bilateral hip disorder; a rating in excess of 10 percent for 
the right hip from November 22, 2004; a compensable rating 
for the left hip from November 22, 2004 and in excess of 10 
percent from November 17, 2006, for the left hip.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of- the-doubt" rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable rating for service-connected 
bursitis of the left elbow is dismissed.

Entitlement to a compensable rating for service-connected 
actinic keratoses is dismissed.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a lung disorder is 
denied.

New and material evidence not having been received, the 
veteran's petition to reopen his claim for service connection 
for sinusitis is denied.

Entitlement to a compensable disability rating prior to 
November 22, 2004, a rating in excess of 10 percent from 
November 22, 2004, and a rating in excess of 20 percent from 
November 17, 2006, for DDD of the lumbar spine is denied. 

Entitlement to an initial rating in excess of ten percent for 
the period from February 19, 2002 to November 22, 2004, for a 
bilateral hip disorder is denied. 

Entitlement to a rating in excess of 10 percent for the right 
hip from November 22, 2004 is denied. 

Entitlement to a compensable rating for the left hip from 
November 22, 2004 and in excess of 10 percent from November 
17, 2006, for the left hip is denied.


REMAND

In his February 2002 claim, the veteran claimed that he had 
injuries of both ankles in service; he now voiced complaints 
of bilateral ankle pain and instability that had reportedly 
been present for several years.  

The veteran's service medical records show treatment for left 
ankle strain in August 1960, a twisted left foot in May 1962 
and a twisted right foot in May 1963 while playing baseball.  
X-rays were normal and showed no evidence of fracture.  An x-
ray of the right ankle in July 1975 demonstrated some minor 
soft tissue swelling but there was no evidence of a fracture.  
VA outpatient treatment records show a complaint of achy 
ankle joints in October 2001.  The examiner recommended over 
the counter medication and stated that it possibly was 
arthritis.  The veteran had stated that he had lots of sports 
injuries when he was young.  He also had complaints of left 
ankle/foot/instep pain in March 2003 and was assessed with 
left foot strain.  This evidence indicates that the veteran 
possibly has arthritis of the ankles which is related to 
sports injuries when he was young.  Service medical records 
establish that the veteran suffered injuries to his ankles 
due to playing sports in service.  Thus, a medical 
examination and medical opinion is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his claimed 
bilateral ankle disorder.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner for 
review and should be so noted in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.  

The examiner should address each current 
bilateral disorder shown and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to service.  A 
rationale should be provided for all 
opinions expressed.

2. Then, readjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


